  Case 13-82309       Doc 49     Filed 10/03/18 Entered 10/03/18 09:34:24           Desc Main
                                   Document     Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                          Northern District of Illinois – Western Division

IN RE:                                                       CHAPTER 13
THOMAS M. RETER
MELISSA J. RETER                                             CASE NO. 13-82309


      NOTICE OF FINAL CURE PAYMENT AND COMPLETION OF PLAN PAYMENTS

Pursuant to Federal Bankruptcy Rule 3002.1(f), the Chapter 13 Trustee, Lydia S. Meyer, files
Notice that the amount required to cure the default in the below claim has been paid in full and
the debtor has completed payments under the Plan.


Name of creditor:     PNC BANK NA                            Court claim #: 8
Last four digits of any number used to identify the debtor’s account: 3649


 Final Cure Amount
 Amount of Prepetition Arrears         $842.09


 Amount Paid by Trustee                $842.09




 Monthly ongoing Mortgage Payment
 Mortgage is paid:
 ¨      Thru the Chapter 13 Plan               x      Direct by Debtor(s)


Within 21 days of the service of this Notice, the creditor MUST file and serve a Statement as a
supplement to the holders’ proof of claim on the debtor, debtor’s counsel and the trustee,
pursuant to Federal Bankruptcy Rule 3002.1 (g), indicating: 1) whether it agrees that the debtor
has paid in full the amount required to cure the default and 2) whether the debtor is otherwise
current on all payments consistent with 11 USC ¶1322(b)(5).


Dated: 10/03/18                               /s/Lydia S. Meyer
                                              Lydia S. Meyer, Trustee
                                              308 W. State St., Suite 212
                                              Rockford, IL 61101

                                        Certificate of Service
       I hereby certify that a copy of this Notice of Final cure Payment and Completion of Plan
Payments was served on the parties listed below by ordinary US Mail or served electronically
through the Court’s ECF System at the email address registered with the Court on this 3rd
Day of October, 2018

Dated: 10/03/18                               /s/Cynthia K. Burnard
 Case 13-82309     Doc 49   Filed 10/03/18 Entered 10/03/18 09:34:24   Desc Main
                              Document     Page 2 of 2

PNC BANK NA
BANKRUPTCY DEPARTMENT
3232 NEWMARK DRIVE
MIAMISBURG, OH 45342

PNC MORTGAGE
6 N. MAIN STREET
DAYTON, OH 45402

CODILIS & ASSOCIATES PC
BANKRUPTCY DEPARTMENT
15W030 N FRONTAGE RD SUITE 100
BURR RIDGE, IL 60527

THOMAS M. RETER
MELISSA J. RETER
595 CRIMSON DR.
CRYSTAL LAKE, IL 60014

GERACI LAW LLC
55 E. MONROE, #3400
CHICAGO, IL 60603
